DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
The amendment filed 5/20/2022 has been entered.  Claims 1-15 and 29-31 have been canceled.  New claim 37 has been added.  Claims 16-28 and 32-37 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-28 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention  Claim 16 recites that the colloidal particles of at least one metal oxide or metalloid is “present in an amount of less than or equal to 35%, relative to the dry exact weight of the composition” (emphasis added); however, the instant disclosure at the time of filing recites that the particles are present in an amount from 1 to 40% by weight, even more preferably 28 to 35%, relative to the dry extract weight of the composition, see page 13, lines 24-28 of the specification as filed, wherein the dry “extract” weight is as described on page 10 of the specification as filed.  Hence, although the instant disclosure provides support for a content from 1% to 35% by weight relative to the dry extract weight of the composition, the instant disclosure does not provide support for the claimed less than or equal to 35%, relative to the dry exact weight of the composition as recited in instant claim 16 (e.g. the instant disclosure does not provide support for a content of compounds (c) of less than 1% nor for the presently claimed basis).  In terms of dependent claims 17-28 and 32-36, the dependent claims do not remedy the above and hence are rejected for the same reasons.  In terms of dependent claim 37, although the claimed range of “from 28 to 35 %” of claim 37 is supported relative to the dry extract weight of the composition, the instant disclosure does not support the claimed basis of “relative to the dry exact weight of the composition” (emphasis added) as recited in instant claim 37.
Claims 16-28 and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 has been amended to recite, “the abrasion- and/or scratch-resistant coating is formed from a liquid composition comprising…with compounds (c) being present in an amount less than or equal to 35%, relative to the dry exact weight of the composition” (emphasis added), however, given that the instant disclosure describes the dry “extract” weight of the liquid composition and not a dry “exact” weight of the liquid composition, it is unclear as to what is meant to be encompassed by the claimed “dry exact weight” limitation, e.g. is this a total of the exact weight of the dry components incorporated into the liquid composition and is different from the dry “extract” weight?  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 20-23, 25-28, and 32-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda (US2005/0041298).  Toda discloses a plastic lens (optical article) comprising a plastic lens base material, a primer layer that significantly improves the shock impact resistance of the plastic lens, and a hard coat layer formed on the primer layer that provides scratch resistance (Entire document, particularly Abstract; Paragraph 0017), wherein the hard coat layer is formed from a hard coat liquid composition comprising (Paragraph 0084, Examples): (A) inorganic fine particles having a particle diameter of 1-100 millimicrons such as colloidal particles of silicon dioxide, titanium dioxide, oxides of aluminum, or combinations thereof, with examples specifically utilizing colloidal silica (Paragraph 0070-0072, Examples; reading upon the claimed (c) colloidal particles of instant claims 16, 25 and 26); (B) an organic silicon compound of Formula (1) as defined in Paragraphs 0070-0071 and 0074, such as those disclosed in Paragraph 0075 and particularly γ-glycidoxypropyl trimethoxysilane (reading upon compound (a) of instant claims 16-18 and 20-21) which is specifically utilized in the examples as the sole component (B), thus with no Si(X’)4 compounds (as in instant claim 16; Examples); (C) a multifunctional epoxy compound such as those disclosed in Paragraph 0079 including compounds as recited in instant claims 22-23 (Paragraphs 0077-0080, reading upon the claimed compounds (b) of instant claims 16 and 22-23) with examples specifically utilizing diglycerol polyglycidyl ether, glycerol polyglycidyl ether, or 1,6-hexanediol diglycidyl ether (as in instant claim 23); and (D) a curing catalyst as disclosed in Paragraph 0082, preferably magnesium perchlorate as utilized in the examples or acetylacetonates of Al(III) and Fe(III) (Paragraph 0082, reading upon the claimed (d) at least one catalyst of instant claim 16); and wherein the plastic lens can be utilized as a spectacle lens (Paragraph 0165) that is excellent in shock impact resistance and safety, and is for eyesight correction (as in instant claims 32-33; Entire document, particularly as referenced in the prior office action and noted above).  
Toda discloses that the kind and the amount of blending of the inorganic fine particles (A) in the hard coat are determined by a desired hardness and reflective index, etc., wherein the amount of blending of the inorganic fine particle is from 5 to 80% by weight (overlapping a substantial majority of the claimed range), particularly desirably 10 to 50% by weight, relative to the solid matter of the hard coat composition, thereby overlapping a majority of the claimed “less than or equal to 35%, relative to the dry exact weight of the composition”, wherein when the amount is too small, the abrasion resistance of the film is sometimes insufficient while too large an amount causes cracks in the film (Paragraph 0073); and given that Toda specifically discloses data points at 28.3wt% falling within the claimed ranges as recited in instant claim 16 and instant claim 37, the Examiner takes the position that Toda anticipates the claimed ranges of less than 35% and 28 to 35% for compounds (c), relative to the dry exact weight of the composition as recited in instant claims 16 and 37, respectively.
Toda also discloses that placing a primer layer, which is much higher in coloring properties than a hard coat layer of colorable type, on the plastic lens base material “enables reduction of the amount of blending of a multifunctional epoxy compound in a hard coat of colorable type and ensures sufficient coloring properties, thereby leading to obtaining a plastic lens having further hardness and thus the improvement in scratch resistance” as well as improved shock impact resistance, and also provides a hard coat layer that has improved water resistance and hot water resistance while effectively suppressing the occurrence of cracks (Paragraph 0077).  Toda specifically discloses that the amount of blending of the multifunctional epoxy compound (C) is from 5 to 40% by weight relative to the solid matter in a hard coat composition when the hard coat layer is directly applied to the plastic lens base material, but that when the hard coat layer is formed via a primer layer, the amount of blending of the multifunctional epoxy compound can be reduced to a lower amount of from 0.1 to 25% by weight, wherein too small an amount renders the water resistance insufficient in some cases, and too large an amount causes the adhesion properties to tend to be insufficient in some cases (Paragraph 0081).
Hence, with respect to instant claims 16-18, 20-23, 25-27, 32-33 and 36-37, Toda specifically discloses all of the limitations of the claimed invention except the content of the compounds (b) as instantly claimed relative to the total of the liquid composition.  However, given that the claims are directed to an optical article comprising a substrate having at least one main surface successively coated with an impact-resistant primer coating and an abrasion- and/or scratch-resistant coating wherein the abrasion- and/or scratch-resistant coating is present as a dried coating layer, and not directed to the liquid composition itself nor to a process of forming the abrasion- and/or scratch resistant coating from a liquid composition, the Examiner takes the position that the claimed amount relative to the total weight of the liquid composition is a process limitation in the product-by-process claims that as broadly recited does not differentiate the claimed invention, i.e. the final product or optical article comprising the dried/cured coatings, from the teachings of Toda, particularly given that the instant claims do not recite any particular solids content or other relative limitation, e.g. ratio of compounds (b) to (a), (c), and/or (d), to determine the content of compounds (b) in the final cured coating and/or that would result in a content of component (b) that is different from the content disclosed by Toda.  Thus, in the absence of any evidence to the contrary, the Examiner takes the position that Toda anticipates instant claims 16-18, 20-23, 25-27, 32-33 and 36-37.
With respect to instant claim 28, Toda discloses that the Component (B), reading upon the claimed compounds (a), is provided in an amount of 10 to 70% by weight, overlapping a substantial majority of the claimed range, and given that the examples utilizing 28.3wt% of colloidal silica, relative to the solid matter of the hard coat composition, utilize about 37wt% of the γ-glycidoxypropyl trimethoxysilane relative to the solid matter of the hard coat composition, i.e. dry extract weight of the composition, with the other 9 examples utilizing about 41wt%, falling within the claimed range, with respect to 36.7wt% colloidal silica, the Examiner takes the position that Toda discloses the claimed invention as recited in instant claim 28 with sufficient specificity to also anticipate instant claim 28.
With respect to instant claim 34, Toda discloses that the primer composition desirably contains a metal oxide fine particle, particularly colloidal particles as described in Paragraph 0050 reading upon the broadly claimed “comprises colloidal fillers” and hence anticipating instant claim 34 (Paragraphs 0050 and 0066).
With respect to instant claim 35, Toda discloses that the hard coat layer can have a thickness of from 0.05 to 30 microns, preferably 0.1 to 20 microns (Paragraph 0086), fully encompassing the claimed range, with examples having a thickness of 2.5 microns falling within the claimed range and hence anticipating the claimed invention as recited in instant claim 35.
Claim Rejections - 35 USC § 103
Alternatively, claims 16-18, 20-23, 25-28, and 32-37 as well as claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toda (US2005/0041298), as applied above to claims 16-18, 20-23, 25-28 and 32-37 (see also paragraphs 4-16 of the office action dated 12/20/2021), wherein although the Examiner is of the position that the claimed reference is anticipatory with respect to the claimed invention as recited in instant claims 16-18, 20-23, 25-28, and 32-37 given that the content of compounds (b) relative to the total weight of the liquid composition is a process limitation with respect to the final dried/cured product that does not differentiate the claimed optical article as broadly recited over the teachings of Toda, the Examiner alternatively takes the position that the claimed invention including the claimed content of compounds (b) relative to the total weight of the liquid composition would have been obvious over the teachings of Toda for generally the reasons recited in the prior office action and further discussed below with respect to the amended claims.
As discussed above, Toda specifically teaches all of the limitations of the claimed invention as recited in instant claims 16-18, 20-23, 25-27, and 32-37 except the content of the compounds (b) as instantly claimed relative to the total of the liquid composition.  However, it is again noted that Toda specifically teaches that the presence of the primer layer enables a reduction in the amount of multifunctional epoxy compound, reading upon the claimed diglycidyl ether compounds (b), from 5 to 40wt% relative to the solid matter in a hard coat composition applied directly to a plastic lens base material to only 0.1 to 25wt% relative to the solid matter in the hard coat composition (fully encompassing the claimed 0.75 to 3% range if no additional solvent is added to dilute the liquid composition taught by Toda), wherein the reduced amount leads to further hardness, improved scratch resistance, and improved shock impact resistance of the coated plastic lens as well as suppression of the occurrence of cracks of the resulting hard coat layer; and given that Toda specifically teaches that the hard coat composition may be provided as a liquid composition (Paragraphs 0072, ) that can be, as appropriate, diluted in a solvent (Paragraphs 0072 and 0083-0084), with each of the working examples comprising solvents and having a solids content of about 30-31wt% relative to the total weight of the hard coat liquid composition, Toda provides a clear teaching and/or suggestion of utilizing a content of the multifunctional epoxy compound (C) that reads upon and/or suggests the claimed range of 0.75 to 3% of compounds (b) relative to the total weight of the liquid composition.  Hence, given that it would have been obvious to one having ordinary skill in the art to utilize similar solids contents as utilized in the examples, e.g. about 30-31wt% solids, which provide predictable results with respect to the thickness of the resulting hard coat layer, e.g. it is generally known in the art that a lower solids content or higher solvent content results in a thinner layer, one having ordinary skill in the art would have been motivated to utilize the 0.1 to 25wt% of the multifunctional epoxy compound on a dry basis in the hard coat composition taught by Toda in combination with a solids content of about 30-31wt% as in the examples, e.g. about 0.03 to about 7.75wt% relative to the total weight of the liquid composition, thereby (still) fully encompassing the claimed range, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  
Additionally, given that Toda clearly teaches that the amount of each component of the hard coat composition is a result-effective variable with the multifunctional epoxy compound constituting 0.1 to 25wt% relative to the solid matter of the hard coat composition leading to further hardness, improved scratch resistance, improved shock impact resistance and suppression of the occurrence of cracks; and that the about 30-31wt% solids contents of the examples taught by Toda result in hard coat layers having a thickness of 2.5 microns ,wherein Toda teaches that the thickness of the hard coat layer may range from 0.05 to 30 microns, preferably 0.1 to 20 microns, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize routine experimentation to determine the optimum solids content to provide the desired thickness for a particular end use as well as the optimum content of each component of the hard coat composition including the multifunctional epoxy compound to provide the desired hard coat properties such as hardness, scratch resistance, suppression of cracks, and impact resistance as taught by Toda for a particular end use of the invention taught by Toda given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Thus, the claimed invention as recited in instant claims 16-18, 20-23, 25-27, and 32-37 would have been obvious over the teachings of Toda for the above reasons and further given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claim 24, as noted in the prior office action, Toda (Paragraphs 0078-0079) teaches ethylene glycol diglycidyl ether which is a homolog of 1,4-butanediol diglycidyl ether. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP § 2144.09 II.  Hence, instant claim 24 would have been obvious over the teachings of Toda.
With respect to instant claim 27, as discussed above, Toda teaches that the curing catalyst is preferably magnesium perchlorate as utilized in the examples or acetylacetonates of Al(III) and Fe(III) (Paragraph 0082), such that it would have been obvious to one having ordinary skill in the art to utilize aluminum (III) acetylacetonate, i.e. an aluminum chelate as broadly recited in instant claim 27, and hence claim 27 would have been obvious over the teachings of Toda.
With respect to instant claim 28, as discussed above, Toda teaches that the Component (B), reading upon the claimed compounds (a), is provided in an amount of 10 to 70% by weight, overlapping a substantial majority of the claimed range, thereby rendering the claimed range obvious to one skilled in the art given that when claimed ranges overlap with ranges disclosed by the prior art, a prima facie case of obviousness exists.  Further, given that Toda teaches that the examples utilizing 28.3wt% of colloidal silica, relative to the solid matter of the hard coat composition, utilize about 37wt% of the γ-glycidoxypropyl trimethoxysilane relative to the solid matter of the hard coat composition, i.e. dry extract weight of the composition, with the other 9 examples utilizing about 41wt%, falling within the claimed range, with respect to 36.7wt% colloidal silica, which in general can be provided in a content ranging from 5 to 80% by weight, particularly desirably from 10 to 50% by weight, relative to the solid matter of the hard coat composition, the invention as recited in instant claim 28 would have been obvious over the teachings of Toda.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Toda (US 2005/0041298) as applied to claims 16-18 above, and further in view of Zheng et al. (US 2012/0295084), for generally the reasons recited in the prior office action and restated below.
As discussed in detail above, Toda teaches and/or suggests an optical article that meets all of the limitations of instant claims 16-18 and although Toda discloses that the compound of Formula (1) can have hydrolyzable groups and epoxy groups linked through a carbon atom, such as γ-glycidoxypropyltrimethoxysilane (Paragraphs 0074, 0075 and 0097), Toda does not teach a methyl group on the epoxy ring as recited in instant claim 19.  However, Zheng similarly teaches curable compositions for coating optical lenses including an epoxy silane with suitable epoxy silane compounds including Y groups such as glycidoxypropyl and also compounds that include R2 as a methyl group (Paragraphs 0057-0065); and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a compound of Formula III of Zheng with R2 as a methyl group, in place of the glycidoxypropyl group of Toda, given that Zheng teaches both compounds as preferred compounds for use in a coating for lenses, and thus the functional equivalence thereof.  Hence, the claimed invention as recited in instant claim 19 would have been obvious over the teachings of Toda in view of Zheng given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Response to Arguments
Applicant's declaration and arguments filed 5/20/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks with respect to Toda.  Specifically, Applicant’s declaration and arguments of unexpected results are insufficient to overcome the new anticipation rejection presented above.  With respect to the obviousness rejection over Toda, the Applicant argues that Toda allegedly “does not teach or suggest two claim limitations that are critical for the high abrasion resistance and low incidence of cracks in the presently claimed coating: an amount of alkylene glycol diglycidyl ether or poly(alkylene glycol) diglycidyl ether (compound b) ranging from 0.75 to 3%, and an amount of colloidal particles of at least one metal oxide or metalloid oxide (compound c) of less than or equal to 35%, relative to the dry exact weight of the composition” (see first paragraph of Section B on page 6 of the response).  Applicant also states in the second paragraph of Section B that “Because the coating is solid and was formed from a liquid composition, the liquid composition implicitly comprises a solvent”; however, the Examiner respectfully disagrees and notes that the broadly claimed at least one epoxy compound (a) of instant claim 16, particularly γ-glycidoxypropyltrimethoxysilane as recited in instant claim 21, as well as the broadly claimed alkylene glycol diglycidyl ether or poly(alkylene glycol) diglycidyl ether (compound b) of instant claim 16, particularly 1,4-butanediol diglycidyl ether as recited in instant claim 24, may both be liquid compounds at room temperature, as are the above preferred γ-glycidoxypropyltrimethoxysilane and 1,4-butanediol diglycidyl ether which are specifically recited in dependent claims 16 and 24, respectively, and specifically utilized in the working examples including those as recited in the accompanying declaration.  One skilled in the art would clearly recognize that when these liquid compounds are mixed together with the colloidal particles (c) and at least one catalyst (d), they form a liquid composition that when reacted under the proper curing conditions, cure to form a solid coating such that contrary to Applicant’s implied arguments, the claimed “liquid” composition does not implicitly comprise a solvent aside from components (a)-(d), e.g. a non-reactive volatile solvent that would require drying or removal from the composition, nor does the “liquid” limitation implicitly require the total weight of the “liquid” composition to be substantially different from the the total dry extract weight of the composition, for example, when only reactive liquid components are incorporated into the composition, the weight of the liquid composition is substantially the same as the total dry extract weight.  Thus, given that Toda also discloses reactive liquid compounds for Components (B) and (C) of the hard coat composition, reading upon the instantly claimed components (a) and (b), respectively, and that the hard coat composition “can be used, as appropriate, to be diluted in a solvent” with no specific requirement for any particular content of solvent such that the solvent may actually be considered as an optional component in addition to being considered a process limitation (as discussed in detail above), the 0.1 to 25% by weight of the multifunctional epoxy compound of Component (C) as taught by Toda relative to the solid matter in the hard coat composition fully encompasses the claimed 0.75 to 3% “relative to the total weight of the liquid composition” when no additional (optional) volatile solvent is added.  
Further, contrary to Applicant’s arguments, Toda does provide a clear suggestion of utilizing a content of the multifunctional epoxy compound (C) in a solvent-borne liquid composition that reads upon the claimed content of component (b) given that each of the working examples disclosed by Toda has a solids content of about 30-31% and results in a hard coat thickness of 2.5 microns.  Hence, it would have been obvious to one having ordinary skill in the art to utilize a similar solids content as utilized in the examples with any amount of the multifunctional epoxy compound (C) within the range taught by Toda of from 0.1 to 25% by weight, which based upon the similar solids content would be about 0.03 to about 7.75% by weight relative to the total weight of the solvent-borne liquid composition when a similar volatile solvent content is utilized as in the examples, thereby still fully encompassing the claimed range (and discussed in further detail in Paragraph 8 of the prior office action).  Alternatively, given the preferred thickness range of 0.1 to 20 microns for the hard coat layer as taught by Toda wherein one skilled in the art would clearly recognize that the solids content directly affects the thickness of the cured layer, Toda also provides a clear suggestion of utilizing similar relative amounts of the reactive components as utilized in the examples, e.g. relative to the solid matter of the hard coat composition, with more solvent in order to provide a thinner hard coat layer, e.g. as low as the preferred 0.1 micron thickness, such that again contrary to Applicant’s arguments, Toda does provide a clear suggestion of utilizing an amount of the multifunctional epoxy compound (C) falling within the claimed range for component (b) with respect to the liquid composition thereby still rendering the claimed range of component (b) obvious over the teachings of Toda.
In the third paragraph of Section B of the response, the Applicant again argues that the present inventor has discovered that the claimed 0.75 to 3% amount of diglycidyl compound is useful for preventing crack formation, referring to p. 3, li. 25 and p.23, li. 1-3 of the present specification; and “for avoiding diffusion of light, a feature that is of paramount importance in the field of ophthalmic lenses”, referring to p.23, li. 3-5, and further arguing that “the inventor has surprisingly discovered that crack-resistance is conferred to hard coats when they are deposited onto a soft primer coating” and that “these results are [allegedly] surprising and unexpected in view of the prior art and [allegedly] support a finding of non-obviousness of the present claims over Toda”.  However, the Examiner again notes that p. 3, li. 25 of the instant specification recites that “cracks are eliminated using a dry content of less than 3wt% of additive” (emphasis added) corresponding to the “very low concentration of alkylene glycol diglycidyl ethers or poly(alkylene glycol) diglycidyl ethers” recited in the immediately preceding portion of the same sentence, while p. 23, li. 1-3, merely recites “relative to the weight of the composition”, not the “liquid” composition.  The Examiner also again notes that Toda clearly teaches that the presence and content of the multifunctional epoxy compound do in fact affect the crack formation or suppression thereof of the hard coat layer during coloring (an important feature in the field of ophthalmic lenses), and given that Toda also specifically teaches that the content of (A) inorganic fine particles and the content of Component (B), the only two other main components of the solid hard coat layer other than the multifunctional epoxy compound (C), also affect crack formation (Paragraphs 0073 and 0076), Toda provides a clear teaching and/or suggestion that the contents of each of the solid matter components of the hard coat directly affect crack formation and can be determined by routine experimentation.
In terms of Applicant’s declaration and arguments on pages 7-8 of the response, the Examiner notes that the data relied upon by the Applicant to support an alleged showing of unexpected results: 1) are not commensurate in scope with the claimed invention, 2) do not provide a clear showing of criticality with regards to the claimed ranges as recited in claim 16, 3) do not provide a clear showing of unexpected results with respect to the closest prior art, and/or 4) are inconclusive given that multiple factors change between the compared examples; and hence Applicant’s declaration and arguments are not persuasive and do not overcome the obviousness rejection based upon Toda.  More specifically, with respect to item 1) above, it is noted that all of the examples utilize 1,4-butanediol diglycidyl ether as component (b) in combination with γ-glycidoxypropyltrimethoxysilane (Glymo) as component (a) and colloidal silica as component (c), while the claimed invention as recited in instant claim 16 broadly recites “(a) at least one epoxy compound bearing at least one silicon atom having at least one hydrolyzable group or hydrogen atom directly linked to the silicon atom and at least one group comprising an epoxy function linked to the silicon atom through a carbon atom, and/or a hydrolysate thereof, (b) at least one alkylene glycol diglycidyl ether or poly(alkylene glycol) diglycidyl ether…; (c) colloidal particles of at least one metal oxide or metalloid oxide… and (d) at least one catalyst”, and given that one skilled in the art could not reasonably extent the probative value of the showing to any epoxy compound bearing at least one silicon atom having at least one hydrolyzable group or hydrogen atom directly linked to the silicon atom and at least one group comprising an epoxy function linked to the silicon atom through a carbon atom, and/or a hydrolysate thereof as component (a), and/or to any component (b) of at least one alkylene glycol diglycidyl ether or poly(alkylene glycol) diglycidyl ether as broadly recited in instant claim 16, particularly given that one having ordinary skill in the art would clearly recognize that the number of epoxy and/or other reactive functional groups as well as the presence of flexible and/or rigid groups within the compounds have a direct affect on the properties of the cured film (see for example Valeri, US2018/0003861, Entire document, particularly Paragraphs 0006-0011, 0027-0033, and 0040), the data is insufficient in overcoming the rejections over Toda.
With respect to item 2) above, it is noted that all of the examples shown in the declaration have a content of colloidal silica as component (c) ranging from 30.7% to 37.1% with respect to the dry extract weight, with the 30.7% data point actually corresponding to a comparative example, and given that each of the inventive examples utilizes either 32.4 or 33.3%, the data fails to provide any clear showing of criticality with regard to the claimed range of less than or equal to 35% as recited in instant claim 16, e.g. the examples are limited to a very narrow section of the claimed range and thus do not support any criticality and/or unexpected results with respect to the claimed range and also provide no clear showing of any criticality with respect to the 35wt% endpoint. In terms of item 3) above, the Applicant provides comparisons between inventive examples and Applicant’s own comparative examples and not to the teachings of Toda as the closest prior art, and although the Applicant may take the position that their own comparative examples are closer than the teachings of Toda, the Examiner also notes that the data provided by the Applicant appears to show a clear trend such that the results to a certain extent would actually be considered expected and not unexpected as argued by the Applicant.  For example, 1,4-butanediol diglycidyl ether (BDDGE) is a known reactive flexibilizer when incorporated into an epoxy resin system as evidenced by Nagelsdiek (US2011/0190420, Paragraph 0162) or Jung (US2019/0382591, Paragraph 0171; or Jee, US2018/0113350, Paragraphs 0134-0136 and 0141), wherein flexibilizing agents in general are known to add flexibility to the cured epoxy resin and thus improve resistance to cracking of the cured epoxy resin (as evidenced by Dueber, US2009/0156715, Paragraph 0023; or Bae, US2015/0159044, Entire document; or Jee, Paragraph 0074), and hence the results with respect to the initiated cracks decreasing with the addition of the BDDGE and the general trend as in Examples C7, C8 and 3 appear to be expected.  Similarly, the general trend in the initiated cracks with respect to the higher content of colloidal silica, as with Examples 2, 4 and C9, is generally taught by Toda and thus would also have been generally expected.  Lastly, as referenced in item 4) above, the data relied upon by the Applicant is inconclusive with respect to the content of compound (b) in the liquid composition, particularly the upper limit of 3% relative to the liquid composition, because more than one factor or parameter that would directly affect the properties of the resulting cured coating is changed between compared examples such that no clear conclusion can be made that the results are necessarily due to the content of compound (b) in the liquid composition, e.g. in comparing Example 1 to Examples C10 and C11.  For example, one skilled in the art would clearly recognize that in addition to the change in content of the colloidal silica in the dried coating, the ratio of the reactive components, particularly the ratio of Glymo (a “rigid” material as evidenced by Valeri, Paragraph 0040) as component (a) to BDDGE (a “flexible” material as evidenced by Valeri, Paragraph 0033) as component (b) directly affects the properties of the cured coating, and given that not only does the content of component (b) with respect to the “liquid” composition change from 3% in Example 1 to 5.6% in C10 and C11, but also the content of component (a) and the ratio of (a)/(b), i.e. from 23.32 to 20.80 for Glymo as component (a) and from about 7.77 to 3.71 for Glymo/BDDGE (a substantial difference in the ratio), it cannot be concluded that any “surprising” and/or “unexpected” results are necessarily due to the content or 3% endpoint of component (b) with respect to the “liquid” composition, e.g. as opposed to the change in ratio of the rigid/flexible compounds and/or the change in colloidal silica content.  Hence, Applicant’s declaration and arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Toda as discussed above, wherein it is again noted that Applicant’s declaration and arguments are moot with respect to the new anticipation rejection.
With respect to the obviousness rejection of instant claim 19 over the teachings of Toda in view of Zheng, the Applicant relies upon the previously stated comments over Toda, arguing that Zheng does not supplement the alleged deficiencies of Toda.  However, the Examiner again respectfully disagrees and incorporates by reference the above remarks with regard to Applicant’s comments over Toda, and thus Applicant’s arguments are not persuasive and the Examiner maintains that the claimed invention as recited in instant claim 19 would have been obvious over the teachings of Toda in view of Zheng for the reasons discussed in detail above.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Valeri (US2014/0342100) discloses a curable coating composition comprising a non-hydrolyzed epoxy-alkoxysilane, preferably 3-glycidoxypropyl-methyldiethoxysilane and/or 3-glycidoxypropyl-trimethoxysilane; a polyfunctional acrylate and/or epoxy compounds with from 0 to 80wt%, preferably 25 to 70wt% being at least one polyfunctional acrylate monomer such as 1,4-butanediol diglycidyl ether; a cationic and/or free-radical photo-initiator; up to 50wt% colloidal silica, preferably 5-30wt%, relative to the total dry matter of the composition, wherein the addition of colloidal silica results in enhanced abrasion resistance; and optionally up to 30% by weight of an organic solvent in order to control viscosity when the coating composition contains high amounts of colloidal particles.  Colton (US2010/0035067) discloses a curable film-forming composition for providing a tintable coating on an ophthalmic lens comprising: (a) a binder of an alkoxysilane, such as 3-glycidoxypropyl trimethoxysilane, present in an amount ranging from 25 to 95 percent by weight, based on the total weight of solids present in the curable film-forming composition; (b) a metal oxide compound; and (c) a polyglycidyl ether, typically present in an amount ranging from 1 to 65 percent by weight, such as from 5 to 50 percent by weight, based on the total weight of solids in the curable film-forming composition .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 31, 2022